ORDER
This case was argued November 8, 1979, pursuant to a motion to show cause why the appeal should not be dismissed. The thrust of the plaintiffs’ appeal was based upon alleged trial errors which were not raised by timely objections in the Superior Court. Since the errors alleged in the case of Robert S. Lynam were not asserted in the court below, and in light of a verdict for the defendant in said case, the question of the propriety of directing a verdict against plaintiff Marie C. Hall becomes moot, since she would only have been entitled to a judgment in the event that defendant was liable to her son. Therefore, plaintiffs having failed to show cause, the appeal is denied and dismissed, the judgment of the Superior Court is affirmed, and the case is remitted to the Superior Court.